Citation Nr: 0322926	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  94-23 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for cervical strain, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from July 1967 to May 
1969.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a December 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  In that decision, the RO denied a 
rating in excess of 30 percent for the veteran's psychiatric 
disorder (characterized as schizophrenia at that time) and 
denied a compensable rating for a cervical spine disorder. 
The veteran testified before a Hearing Officer in November 
1993.  

In April 1997 the veteran's service-connected psychiatric 
disorder was recharacterized as PTSD, and an increase to 70 
percent was granted.  In August 1997, the RO increased the 
veteran's disability rating for her cervical spine disorder 
to 10 percent.  In a July 1999 decision, the Board granted 
the veteran a 100 percent disability rating for PTSD, and 
remanded her claim for an increased rating for a cervical 
spine disorder to the RO for additional development.  The 
issue is now again in appellate status.  

REMAND

In April 2003, the Board undertook additional development 
with respect to the issue of an increased rating for a 
cervical spine disorder pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  The development has been 
completed.  However, the regulation was invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

The Board's development consisted of a VA medical examination 
which was conducted in May 2003.  The purpose of the 
examination was to ascertain current symptoms of the 
veteran's service-connected cervical spine disability, and to 
determine whether there were any neurological manifestations 
of that disability.  The examiner was requested to opine 
whether any identified neurological disability in the right 
or left upper extremity was caused or aggravated by the 
veteran's cervical spine disorder.  

In addition, the examination report reflects range of motion 
findings of the cervical spine, for which the examiner noted 
pain with motion.  What is not evident however, is whether 
that pain exists through the entire range of motion.  If so, 
the veteran may be eligible for the maximum allowable rating 
for limitation of motion of the cervical spine under 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002), see DeLuca v. 
Brown, 8 Vet App 202 (1995).

While the Board regrets the delay, in view of the Federal 
Court's opinion and under the circumstances described above, 
this case is remanded to the RO for the following actions:

1.  The RO should provide the VA physician 
who performed the examination of the 
veteran in May 2003 at the VA Medical 
Center in Hampton, Virginia, with the 
veteran's claims file.  

The physician should clarify the point at 
which the veteran objectively exhibited 
pain on range of motion testing of the 
cervical spine.  If the physician is 
unavailable the veteran should be 
afforded another examination to obtain 
the necessary information.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claim in light of the evidence 
received since its supplemental statement 
of the case issued in February 2002.  
Then, if otherwise in order, the case 
should be returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




